IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                           No. 02-10486
                         Summary Calendar


TERRY DON RADER,

                                           Plaintiff-Appellant,

versus

GARRY WEBER; GLENN NOWLIN; SUSAN SLOVAK;
WEBER INVESTMENT CORPORATION,

                                           Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 3:02-CV-23-P
                       --------------------
                         December 27, 2002

Before JOLLY, JONES, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Terry Don Rader appeals the district court’s dismissal for

lack of subject-matter jurisdiction of his claims against the

defendants arising under the securities laws.    He asserts that

the defendants made false statements that caused him loss, in

violation of 15 U.S.C. § 78j(b) and 17 C.F.R. § 240.10b-5.    Rader

has not established that he was induced into buying or selling

securities based upon the allegedly false statements made by the

defendants or that any transaction entered by Rader resulted in

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-10486
                                -2-

loss.   See Santa Fe Indus. v. Green, 430 U.S. 462, 476 (1977);

Reid v. Hughes, 578 F.2d 634, 636 (5th Cir. 1978).   As a result,

the district court lacked authority to adjudicate the case.     See

Home Builders Ass’n of Miss. v. City of Madison, Miss., 143 F.3d
1006, 1010 (5th Cir. 1998); Carpenter v. Wichita Falls Indep.

Sch. Dist., 44 F.3d 362, 366 (5th Cir. 1995).   Accordingly, the

judgment of the district court is AFFIRMED.